Gase 1:26-cy-28844-BkE Beacument 88 Filed 84/93/24 Page 4612

April 7, 2021

 

AP
, f " i i
Via ECE Ca Ky yo
po AS
The Honorable P. Kevin Castel v @
United States District Judge : Kv foi
United States District Court for the Southern District of New York ‘ ¥

500 Pearl Street
New York, NY 10007-1312

 

Re: City of Sterling Heights Police & Fire Retirement System v, Reckitt Benckiser Group
PLC, et al., 1:20-ev-10041-PKC (S.D.N.Y.)

Dear Judge Castel:

Pursuant to Part 1,A of this Court’s Individual Practices and Procedures, we write on behaif of
Reckitt Benckiser Group PLC (“Reckitt”), Rakesh Kapoor, Adrian Hennah, Adrian Bellamy, and
Shaun Thaxter (“Individual Defendants,” and collectively, “Defendants”, and Lead Plaintiff City
of Birmingham Retirement and Relief System and plaintiffs City of Pontiac General Employees’
Retirement System and City of Sterling Heights Police & Fire Retirement System (‘Plaintiffs,”
and together with the Defendants, the “Parties”).

On December 23, 2020, this Court previously granted a first adjournment of the February 8, 2021
Initial Pretrial Conference to March 22, 2021, in connection with the Parties’ joint letter requesting
an adjournment until after the Parties had filed pre-motion letters directed at Plaintiffs’ Second
Amended Complaint. (Dkt. 66). On March 11, 2021, the Court granted Plaintiffs’ request for
leave to file a Third Amended Complaint and ordered Defendants to file a pre-motion letter
directed to that amended pleading, if any, by April 9, 2021, and adjourned the March 22, 2021
conference to April 26, 2021. (Dkt. 77). Defendants intend to submit a pre-motion letter
summarizing the legal and factual bases for their anticipated Motion to Dismiss.

a

The Parties hereby jointly request that the Initial Pretrial Conference scheduled for April 26,2021
at 10:30 a.m., which is currently to be held pursuant to Fed. R. Civ. P. 16(a), be modified and
converted into a pre-motion conference only regarding Defendants’ anticipated motion to dismiss
Plaintiffs’ Third Amended Complaint. (Dkt. 82).

 

The Parties have conferred and agree that such adjournment of the Rule 16 Conference, as well as
correlated requirements under Your Honor’s Individual Practices (e.g., filing a case management
plan) and meet-and-conferrequirements under Rule 26(f), will serve to promote judicial efficiency
while discovery in the Action is stayed pursuant to the Private Securities Litigation Reform Act of
1995, 15 U.S.C. §78u4(b)(3\(B).

The modification proposed here would not affect other scheduled dates and the proposal is made

 
Gase 1:28-cy-19944:BKE Becument 88 Filed 04/93/34 Bage 3 of 3

April 7, 2021
Page 2

with the consent of all parties.

We thank the Court for its consideration of this request.

 

 

Respectfully submitted,
Dated: April 7, 2021

és/ Michael G. Bongiorno /s/ Alan I. Ellman
WILMER CUTLER PICKERING ROBBINS GELLER RUDMAN &
HALE AND DORR LLP DOWD LLP
Michael G. Bongiorno Samuel H. Rudman
7 World Trade Center Mario Alba Jr.
250 Greenwich Street Alan I. Ellman
New York, New York 10007 Christopher T. Gilroy
212 295 6425 (t) sarah E, Delaney
212 230 8888 (H 58 South Service Road,
michael. bongiorneo@wilmerhale.com Suite 200 Melville, NY 11747
Timothy J. Perla Telephone: 63 1-367-7 100
Jessica L. Lewis Fax: 631-367-1173
60 State Street srudman@rerdlaw.com
Boston, MA 02109 malba@rgrdlaw.com
617 526 6000 (1) acllman@rerdlaw.com
617 526 5000 () ceilroy@rerdlaw.com
timothy.perla@wilmerhale.com sdelaney@rerdlaw.com
jessica lewis@wilmerhale.com Lead Counsel for Lead Plaintiffand the
Counsel for Defendants Reckitt Class
Benckiser Group plc.,
Rakesh Kapoor, Adrian Hennah, and VANOVERBEKE, MICHAUD &
Adrian Bellamy TIMMONY, P.C.

Thomas C. Michaud

KING & SPALDING LLP 79 Alfred Street
Israel Dahan ' Detroit, MI 48201
Richard T. Marooney, Jr. Telephone: 313/578-1200
Paul A. Straus Fax: 313/578-1201

1185 A venue of the Americas
New York, NY 10036 ASHERKELLY
Telephone: 212/556-2100 Cynthia J. Billings-Dunn
Fax: 212/556-2222 25800 Northwestern Highway
idahan@kslaw.com Suite 1100 Southfield, MI 48075
rmarooney@kslaw.com Telephone: 248/746-2710
pstraus@kslaw.com Fax: 248/747-2809

Counsel for Defendant Shaun Thaxter Attorneys for Plaintiffs

 
